Nicor Inc.
Form 8-K
Exhibit 10.10
 



NICOR CLAIMS PROCEDURES FOR NONQUALIFIED PLANS
 


 
The Nicor Claims Procedures for Nonqualified Plans (the “Claims Procedures”) is
the policy governing the administration of claims for benefits brought under the
various nonqualified deferred compensation plans maintained by Nicor Inc.
(“Nicor”) or Northern Illinois Gas Company (“Nicor Gas”) which reference the
policy (the “plans”).  The Compensation Committees of Nicor and Nicor Gas,
administrators of the plans, as applicable, (the “Committee”) use the Claims
Procedures in order to ensure a timely and fair process through which the
Committee exercises its discretion to settle claims.  Both Participants and
Beneficiaries may avail themselves of the Claims Procedures.
 
The decision of the Committee shall be conclusive, final and binding in all
respects on all parties, including the Company and the Participant or
Beneficiary bringing the claim (such Participant or Beneficiary being referred
to herein as “Claimant”).  Benefits shall be paid only if the Committee
determines that the Claimant is entitled to them.  No action at law or in equity
may be brought for any benefits under the plans until after the appeal rights
herein provided have been exhausted and the plan benefits requested in such
appeal have been denied in whole or in part.  Any such action must be brought
within 90 days of the Committee’s final determination under these Claims
Procedures.
 
Any capitalized terms not herein defined shall have the meanings ascribed to
them under the applicable plan.
 
Claims For Benefits


The Committee shall determine the Participants’ and Beneficiaries’ rights to
benefits under the plan.  Except as to their own benefits, claimants shall not
have any legal right to inquire as to any payment under the plan having been
made or as to determining the amount of such payment.  Any Claimant may file a
written request for a determination with respect to such Claimant’s rights to
benefits under the applicable plan.  The claim must state with particularity the
determination desired by the Claimant and the plan to which it refers.


Requirements For Notice Of Denial


If a claim is wholly or partially denied, the Committee shall provide the
Claimant with a notice of denial written in a manner calculated to be understood
by the Claimant, setting forth:


1.  
The specific reason for such denial;



2.  
Specific references to the pertinent plan provisions on which the denial is
based;



3.  
A description of any additional material or information necessary for the
claimant to perfect the claim with an explanation of why such material or
information is necessary;

 
- 1 -

--------------------------------------------------------------------------------


4.  
Appropriate information as to the steps (including time limits applicable to
such steps) to be taken if the Claimant wishes to submit his or her claim for
review; and



5.  
Statement of the Claimant’s rights to bring a civil action following an adverse
determination upon review.



Timing Of Notification Of Denial


The notice of denial shall be given within a reasonable time period but no later
than 90 days after the claim is filed, unless special circumstances require an
extension of time for processing the claim.  If such extension is required,
written notice shall be furnished to the claimant within 90 days of the date the
claim was filed stating the special circumstances requiring an extension of time
and the date by which a decision on the claim can be expected, which shall be no
more than 180 days from the date the claim was filed.  If no notice of denial is
provided as herein described, the claimant may appeal the claim as though the
claim had been denied.


Claim For Appeal Must Be Submitted Within 60 Days


A Claimant may file a written appeal of any denied claim with the Committee,
provided such appeal is filed within 60 days of the date the initial claim is
denied.  In connection with the Claimant’s appeal of the denial of the claim for
benefits, the Claimant (or his authorized representative) may review permanent
documents and may submit issues and comments regarding the claim in writing.


Time Limit On Review Of Denied Claim


Upon receipt of an appeal, the Committee shall provide written notification of
its decision to the Claimant stating the specific reasons and referencing
specific plan provisions on which its decision is based, within a reasonable
time period but not later than 60 days after receiving the appeal, unless
special circumstances require an extension for processing the appeal.  If such
an extension is required, the Committee shall notify the Claimant in writing of
such special circumstances and of the date, no later than 120 days after the
original date the appeal was filed, on which the Committee will notify the
Claimant of its decision.


Claimant’s Rights During Appeal


Claimant will have a reasonable opportunity for a full and fair review of a
claim and adverse benefit determination, including the following:


1.  
Claimant has the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits;



2.  
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits.  A document is “relevant” if such document (A)
was relied upon in making the benefit determination; (B) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit

 
- 2 -

--------------------------------------------------------------------------------




determination; (C) demonstrates compliance with the administrative processes and
safeguards designed to ensure and to verify that benefit claim determinations
are made in accordance with governing plan documents and that, where
appropriate, the plan provisions have been applied consistently with respect to
similarly situated claimants; or (D) constitutes a statement of policy or
guidance with respect to the plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination; and



3.  
The claims procedure shall provide for a review that takes into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



If an appeal is wholly or partially denied, the Committee shall provide the
claimant with a notice of denial written in a manner calculated to be understood
by the claimant, setting forth:


1.  
The specific reason for such denial;



2.  
Specific references to the pertinent plan provisions on which the denial is
based;



3.  
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits.  A document, record,
or other information is relevant to a claim for benefits if such document,
record, or other information: (A) was relied upon in making the benefit
determination; (B) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination; (C) demonstrates compliance with the administrative processes and
safeguards designed to ensure and to verify that benefit claim determinations
are made in accordance with governing plan documents and that, where
appropriate, the plan provisions have been applied consistently with respect to
similarly situated claimants; or (D) constitutes a statement of policy or
guidance with respect to the plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination; and



4.  
A statement of the Claimant’s rights to bring an action under Section 502(c) of
ERISA.

 
- 3 - 
 

 
